DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 4/28/21 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 13-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Re claim 13, the claim broaden the subject matter because the wireless charger and the device being charged have already been claimed in claims 1 and 11.
Re claim 14, the claim is missing its dependency.  For examination purpose, the Examiner assumes the claim depends on claim 13.  
Re claims 15-19, they are objected for being indefinite because they depend directly or indirectly on objected claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claims 2-4 and 6-20, they are indefinite because they depend directly or indirectly on indefinite claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by document CN 110994806A.
Re claim 1, the document discloses a wireless charger having, inter alia, a charging base 11 disposed at the lower portion of the charger, a support portion 60 disposed over the charging base and is configured to support the device 200 being charged, and a cross-flow fan 40 located over the charging base having an fan air outlet 
Re claim 2, a fan housing has a cylindrical shape 42 and disposed to extend along the width direction (fig 5), a fan air inlet opened on the axial end face on one or both sides of the fan housing and the fan air outlet disposed in the radial direction of the housing (fig 5).
Re claims 3 and 15, the support portion 60 disposed over the charging base 11 and in an incline and upwardly extended.  See fig 9.
Re claims 4 and 16, the casing 11 in which the coils and fan are disposed and the fan is disposed under the coils wherein the first surface 20/60 supported the device 200 to be charged, the casing air outlet 80 is disposed on the first surface and extended along the width direction of the support portion and fan outlet being adjacent the air inlet.  See fig 9.
Re claims 5 and 17, the rear portion 102 of the casing has an air inlet.  See fig 9.
Re claims 6 and 18, a support portion 20/60 supports the lower portion of the device being charged, a charging surface located on the first surface and the coils are located on the rear side of the charging surface and a stepped surface 111 extends along the width and connected to the support surface.  See figs 7 and 8.
Re claims 7 and 19, the stepped portion having a middle portion and sides portions connected to the casing.  The stepped portion extended in the width direction.  See fig 8.
Re claim 9, the coils disposed inside the casing movably (i.e. it moves with respect to the movement of the casing up and down at an incline).
i.e. it is vertical when the incline is in vertical position).
Re claim 12, the size of the vertical charger is reduced lengthwise based on the fan such that the air is moving in a straight line and is covering more area of the charger (i.e. air coming out of outlet 111 moves in a straight line toward the charger).  See fig 7.
Re claims 13 and 14, the charger and the mobile phone device are found in the referencing document.

Allowable Subject Matter
Claims 8, 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND satisfying the 35 USC 112 requirements set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 109729689A teaches a wireless charger having a fan mounted below the coils for cooling.
CN104578233A teaches a wireless charger having two fans at each end to cool the charging coils.
CN110166788A teaches a wireless charger having a pancake like fan for circulating air to cool the charging coils.
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087